Citation Nr: 0533444	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-09 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post traumatic stress disorder (PTSD) 
on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) Los 
Angeles, California, that granted entitlement to service 
connection for PTSD and assigned a 50 percent disability 
rating, effective from November 1999.  

In October 2005, a video conference hearing was held before 
the undersigned Veterans Law Judge.  


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with deficiencies in most areas, but not total occupational 
and social impairment.  


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In January 2002, the RO provided pre-adjudication notice of 
the VCAA to the veteran in connection with his claim for 
service connection.  In July 2004, the RO sent another letter 
to remedy what it referred to as a procedural deficiency 
identified in the Pelegrini decision.  The RO asked the 
veteran to submit any evidence in his possession that 
pertained to the claim within 60 days.  In January 2005, the 
veteran's representative submitted treatment reports from the 
Long Beach VA Medical Center (VAMC) dated in September 2004 
and January 2005.  The veteran was informed that he should 
tell VA about additional information or evidence he wanted VA 
to try to get.  He was told VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records, including a medical opinion, or 
authorize VA to obtain the records on his behalf.  He was 
also informed about the VCAA in the January 2004 statement of 
the case.  

Inasmuch as the claim is a downstream issue following the 
grant of service connection, the duty to notify has been 
satisfied.  See VAOPGCPREC 8-2003.  The actions of the agency 
of original jurisdiction described above further provided the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the claim at a hearing before the 
Board.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notices, as discussed above, the 
documents together substantially comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence), 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); and, of Pelegrini, 
supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  The veteran testified that he 
had not been to the Vet Center in a long time.  The Vet 
Center has already been contacted regarding this veteran's 
records.  Although he testified that he was receiving Social 
Security benefits, he specified that these benefits were not 
for disability due to PTSD.  Moreover, he identified his 
evaluations and treatment in September 2004 and January 2005 
as his recent treatment.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim. See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record... does not contain sufficient medical evidence for 
VA to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, 
the record does contain sufficient medical evidence for VA to 
make a decision.  Compensation examinations were conducted in 
2000 and 2003.  As recently as January 2005, the veteran 
underwent examination for treatment purposes at the VA.  The 
Board observes that these examinations in combination contain 
sufficient medical evidence for VA to make a decision.  
Therefore, no further assistance to the veteran is required. 



II. Higher rating for PTSD

The veteran seeks a higher rating for his PTSD.  Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. § 
1155 (West 2002).  Separate diagnostic codes identify the 
various disabilities. Id. It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2005), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

The veteran's claim was initially filed in November 1999.  
This claim was denied but eventually the claim was re-
adjudicated and granted in the February 2003 rating decision 
on appeal.  Service-connected PTSD is currently rated as 50 
percent disabling pursuant to Diagnostic Code 9411, effective 
from November 1999.  

Under the relevant rating criteria, a 50 percent evaluation 
is warranted when occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Records show that the veteran was involved in significant 
combat in Vietnam.  He testified before the undersigned that 
his duties included entering tunnels alone and armed with a 
pistol to flush out the enemy.  This was a very frightening 
job.  The veteran testified that he was 21 years old at the 
time.  He has also reported that he is haunted by memories of 
killing the enemy and has reported his experiences in detail 
throughout the record.  He has reported that he cannot forget 
the eyes of one individual who he had to kill in combat, and 
that he sees the eyes everywhere.  

A VA examination was performed by a psychiatrist from a 
contract agency in September 2000.  The report of the 
examination, dated in September 2000, shows that the veteran 
reported he had PTSD related to combat experiences in 
Vietnam.  It was noted he earned numerous medals, including 
the Purple Heart medal.  He reported symptoms including 
flashbacks, anger, sweating, smells, and avoidance of sounds.  
He was reportedly taking Zoloft for his PTSD.  On 
examination, the veteran was anxious.  His speech was 
coherent.  He was oriented.  His affect was anxious.  The 
examiner found that the veteran did not suffer from PTSD but 
instead that he had other problems including impulse control 
disorder, alcohol and tobacco dependency, and marijuana 
abuse.  The GAF was 70.  The examiner felt that the veteran 
was not forthcoming and would not have been functional if he 
actually had all of the complaints that he reported.  The 
examiner felt that the fact that the veteran had functioned 
for 30 years was inconsistent with him having PTSD now.  

A VA examination was performed by a psychiatrist from a 
contract agency in November 2003.  The report of the 
examination, dated in November 2003, shows that the veteran 
reported he had PTSD related to combat experiences as an 
infantryman in Vietnam.  It was noted he earned numerous 
medals, including the Purple Heart and Bronze Star medal.  He 
reported symptoms including flashbacks, anger, sweating, 
smells, and avoidance of sounds.  He also reported trouble 
sleeping, nightmares, difficulty concentrating and social 
isolation.  He reported that he had not been seen in VA 
treatment for the last 10 to 11 months, and had been out of 
his psychiatric medication for that long.  He had not worked 
since May 2003.   He was living with his fiancé.  On 
examination, the veteran's mood was good.  He did not appear 
depressed or anxious.  Speech was fluent.  He was not 
suicidal.  His concentration was intact and he could recall 
three of three objects after five minutes.  Insight and 
judgment were good.  He denied hallucinations.  He was 
oriented.  The diagnosis was PTSD, chronic type, alcohol and 
cannabis abuse.  The GAF was 62 for PTSD.  The examiner 
concluded the veteran had severe symptoms of PTSD due to the 
horrible combat experiences he endured.  

VA outpatient treatment records dated from June 2000 to 
January 2005 reflect ongoing psychotherapy with the same 
treating psychiatrist.  This doctor noted in records dated in 
and before 2002 that the veteran was receiving both group 
therapy with the Vet Center and this individual therapy as 
part of his combined treatment plan.  Zoloft was prescribed 
beginning in June 2000 by this doctor.  

These VA psychotherapy records reflect treatment for severe 
PTSD characterized by recurrent problems with intrusion of 
the veteran's significant combat experiences into his sleep 
and thoughts.  In December 2001, he was noted to be markedly 
impaired by these continued symptoms of combat related PTSD 
which were felt to keep him from functioning at work.  He 
was, however, reportedly not working due to injury at work.  
Consistent with the VAMC treatment records, his Vet Center 
counselor reported during this time period that he was 
receiving psychological counseling.  In June 2002, the 
veteran was told to continue his group therapy and restart 
Zoloft.  Nightmares and flashbacks continued to be noted 
throughout treatment notes in 2002.  The record continued to 
reflect the veteran that the veteran was not working due to a 
job-related injury.  

The veteran submitted records of his recent treatment at VA, 
consisting of VAMC examinations for psychotherapy in 
September 2004 and January 2005.  These reports were authored 
by the same doctor who has been treating the veteran for the 
past five years at VA.  The veteran reported he was not 
working due to worsening PTSD and medical problems.  He 
stated his nightmares were almost nightly.  He was oriented, 
with normal speech and dysphoric, depressed mood.  His affect 
was flattened.  Thought processes were not psychotic.  He was 
not suicidal.  The assessment was PTSD, severe enough to 
markedly impair his ability to work and function in social 
and occupational settings.  GAF 47.  A new sleep medication 
was added.  

When seen in January 2005, the veteran reported the same 
problems.  He noted he was seeing eyes and people he shot in 
Vietnam.  He did go to a veteran's reunion recently.  The 
assessment again was PTSD, severe enough to markedly impair 
his ability to work and function in social and occupational 
settings.  GAF 47.  Additional medication was again added in 
light of severe continuing PTSD and depression symptoms.  

In examining the evidence in this case, the Board concludes 
that the criteria for the assignment of a 70 percent 
disability rating have been met.  The VA examinations and 
observations conducted in conjunction with psychotherapy are 
the most reliable and accurate indicator of the veteran's 
level of functioning.  Observations of the examiner are 
particularly relevant in view of the longitudinal history of 
treatment with this examiner.  The GAF code of 47 suggests 
serious symptoms or serious difficulty in social, 
occupational, or school functioning.  The Board finds the 
most recent VA psychotherapy report to be probative of a PTSD 
disability that approximates a 70 percent rating.  The 
examination is consistent with the treatment records, 
testimony and complaints showing PTSD has been consistently 
at that same level, as based upon review of the entire claims 
folder and detailed examination of the veteran, at all times 
relevant to this decision.  

However, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 70 percent for 
PTSD.  The veteran is reported as socially isolated; however, 
the January 2005 VA examination report shows that he attended 
a veterans' reunion recently.  Moreover, he was married to 
his long time fiancé in September 2004.  Therefore, he is not 
totally isolated.  The treatment record is replete with 
reference to the veteran's intact memory, freedom from 
delusions and hallucinations, normal thought processes and 
communication, and non-suicidal frame of mind.  

With respect to occupational impairment, the veteran 
clarified in his testimony that he has been unemployed due to 
medical reasons and not due to PTSD.  He does not receive 
Social Security benefits for PTSD, but for other reasons.  
This is essentially consistent with the treatment record.  A 
GAF score of 47 is considered representative of the veteran's 
functioning, but total occupational and social impairment is 
not found due to the affirmative evidence of functioning as 
listed above.  He has also had other GAF scores that the 
Board has considered.  He has maintained GAF scores largely 
in excess of what would be considered appropriate for a 100 
percent rating.  While the veteran has had difficulty 
working, that difficulty has also been attributed 
significantly to his unrelated medical problems.  There is no 
probative evidence of record showing that the veteran is 
unemployable solely as a result of PTSD.

Thus, the medical evidence does not show that the veteran's 
symptoms are currently manifested by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  To the contrary, the aforementioned examination 
findings rule out most of these symptoms.  While the veteran 
has exhibited depression, his thoughts have been described as 
appropriate and his cognitive functioning as generally 
intact.  His affect was also described as at times as anxious 
and depressed.  The veteran expressed himself well.  His 
judgment was also fair, and his memory was intact.  

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

In view of the foregoing, the Board finds that the 
preponderance of the evidence supports the assignment of an 
evaluation of 70 percent but the veteran's PTSD is not of 
such severity and persistence to warrant a 100 percent 
rating.  As the preponderance of the evidence is against this 
claim inasmuch as he seeks a 100 percent rating, the benefit-
of-the-doubt doctrine does not apply; therefore, that part of 
the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's PTSD now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.


ORDER

Entitlement to the initial assignment of a disability rating 
of 70 percent, but no more, for service-connected PTSD is 
granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


